                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT WINCHESTER

UNITED STATES OF AMERICA                        )
                                                )   Case No. 4:19-cr-14
v.                                              )
                                                )   Judge Curtis L. Collier
JOSHUA’A RAMELLE VAUGHN and                     )
SEAN DORIAN SHINN                               )

                                           ORDER

       Before the Court is the Report and Recommendation (“R&R”) of Magistrate Judge Susan

K. Lee, recommending the Court deny Defendants’ motion to suppress the evidence discovered in

the July 12, 2018, search of Defendant Vaughn’s apartment. (Doc. 53.) Defendants have objected

to the R&R (Doc. 54), and the United States has filed a response opposing the objection (Doc. 55).

For the reasons set out in the accompanying memorandum, the Court OVERRULES Defendants’

objections (Doc. 54), ACCEPTS the R&R (Doc. 53) and DENIES Defendants’ motion to

suppress (Doc. 25).


       SO ORDERED.

       ENTER:

                                                    /s/
                                                    CURTIS L. COLLIER
                                                    UNITED STATES DISTRICT JUDGE
